Citation Nr: 1739578	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart condition, to include ischemic heart disease and arrhythmia as due to exposure to herbicides, ship engine fuel and/or asbestos.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at an April 2017 video hearing in front of the undersigned.  A transcript of the hearing is of record.  

The Veteran's service connection claim for a heart condition was previously denied in an unappealed September 2005 Board decision.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, in light of the liberalizing law adding ischemic heart disease to the list of conditions presumed to be associated with herbicide exposure, VA must reconsider the Veteran's claim on a de novo basis.  See 75 Fed. Reg. 53,202  (Aug. 31, 2010). It is not prejudicial for the Board to review the claim on a de novo basis as opposed to a new and material basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a heart condition, to include ischemic heart disease and arrhythmia as due to exposure to herbicides, ship engine fuel and/or asbestos.   

The Veteran has provided testimony that he served aboard the U.S.S. Manatee, stationed off the shore of Vietnam, in Da Nang harbor, Vung Tau, and Saigon and that he had direct landmass contact.  He reported that he was a boatswain mate and did a little of everything.  Of note, he was responsible for delivering products from the U.S.S. Manatee to the shore of Vietnam and received combat pay for this two or three times.  His duties also exposed him to fuel and asbestos due to duties such as cleaning oil tanks on the ship.  

The Veteran's DD-214 reflects that he served in Vietnam after 1964 and service department records verify that the Veteran served on the U.S.S. Manatee in the official waters of Vietnam in late 1970 and early 1971.  Military personnel records show his related military occupational specialty (MOS) civilian occupation was water transportation and that he was a machinist.  Although his exact MOS was not named on his DD-214, related occupations such as "water tender" are considered highly probable for asbestos exposure.  A machinist is considered "probable" for asbestos exposure.  See VBA Manual M21-1, IV.ii.1.I.3.d. (last accessed September 14, 2017).  

In light of the service personnel records, lay contentions which are consistent with the circumstances of his service, and probable asbestos exposure due to his military duties, the Board finds herbicide and asbestos exposure is presumed.  A VA examination is required prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including those from the Miami, Phoenix and Hudson Valley VAMCs beyond February 2016.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to address the nature and etiology of any heart disorder.  All indicated tests and studies should be conducted.  Provide a complete rationale for any opinion expressed.  

Based on a review of the claims file, including the medical and lay evidence of record, provide a response to the following:  

(a)  Identify all currently diagnosed heart conditions, to include arrhythmia and whether or not the Veteran suffers from ischemic heart disease.  

(b)  If the Veteran does not have a diagnosis of ischemic heart disease, is it at least as likely as not (i.e., a probability of 50 % or greater) that any heart condition is caused by or otherwise related to service, including conceded herbicide, asbestos and fuel engine exposure?

3.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




